Augustus Porter Peter B: Porter Benjamin Barton Sheldon Thompson Jacob Townsend Alen Bronson & Nathaniel Sill v Austin E. Wing Sheriff of Wayne County

Territory of Michigan SUPREME COURT OF THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD EIGHTEEN HUNDRED & TWENTY TWO
Augustus Porter, Peter B, Porter, Benjamin Barton Sheldon Thompson, Jacob Townsend Alen Bronson & Nathaniel Sill, late partners in trade & merchandize, under the firm of Sill, Thompson & Company By Hunt & Larned their Attorneys, complain of Austin E. Wing who was summoned to answer to the Plaintiffs In a plea of trespass on the case. For that the said Plaintiffs, on the fifteenth day of December in the year of our Lord one thousand eight hundred & twenty, purchased our writ of capias ad respondendum, out of the Clerks office of our Supreme *707Court, in form by law prescribed, for the recovery of the Sum of one thousand & two dollars & fifty cents with interest, due the Plaintiffs from Ralph & George Lockwood, by their two notes of hand, duly executed to the Plaintiffs, with the signature of Ralph Lockwood & Company affixed thereto, the said Ralph & George being then merchants in company trading under the firm & style of Ralph Lockwood & Company & dated at Black Rock, in the State of New York, on the twenty eighth day of August, in the year of our Lord one thousand eight hundred & nineteen, wherein & whereby the said George & Ralph Lockwood, For value received, promised the said Plaintiffs, by the name & style of Sill, Thompson & C° or order (to pay them) the sum of five hundred dollars, on or before the first day of February next ensuing (meaning then next after the day of the date of the note aforesaid, which time of payment had then long since passed And also for the recovery of one other note of hand, made as aforesaid, & bearing date the day & year aforesaid, at Black Rock in the State of New York, wherein the said George & Ralph in the name & style of Ralph Lockwood & Company, For value recd promised the Plaintiffs by the name & style of Sill Thompson & C° to pay them or order, five hundred & two dollars & fifty cents, on or before the first day of April next ensuing (meaning then next ensuing the date of Said note, which time of payment had then long since passed) And the Plaintiffs declared accordingly in their praecipe filed, in the Clerks office of said Supreme Court, and endorsed on said writ of Capias ad responden-dum, setting forth the Sums due from said George & Ralph Lockwood, on the notes before mentioned, and the Plaintiffs damage by the said George & Ralphs neglecting to pay said sums to the Plaintiffs. And the said writ of capias ad respondendum, sued out as aforesaid was directed to the Sheriff of the County of Wayne, under the seal of said Court in the words following “Territory of Michigan. Supreme Court. The United States of America, to the Sheriff of the County of Wayne You are hereby commanded to take Ralph Lockwood & George Lockwood, trading under the Firm of Ralph Lockwood & Co., if they be found in your County, and them safely keep, so that you have their bodies, before the Judges of the Supreme Court of the Territory of Michigan, at the City of Detroit, on the third monday of September, one thousand eight hundred & twenty one, to answer, Augustus Porter, Peter B. Porter, Benjamin Barton, Sheldon Thompson, Jacob Townsend, Alen Bronson & Nathaniel Sill, trading under the firm of Sill, Thompson, & C° In a plea of trespass on the case. To their damage fifteen hundred dollars, & that you have there, then this writ. Witness Augustus B. Woodward. Presiding Judge of the Supreme Court, of the Territory of Michigan, at the City of Detroit, on Friday the fifteenth day of December, in the year one thousand eight hundred & twenty. And forty fifth year of the Independence of the United States of America. Melvin Dorr Clerk.” *708And afterwards towit on the Sixteenth day of December, in the year of our Lord one thousand eight hundred & twenty, the Said Plaintiffs delivered said writ of Capias ad respondendum, to Said Defendant then & to this day Sheriff of our County of Wayne, to execute & return the Same as therein commanded And to return said writ on the third monday of September eighteen hundred & twenty one, to our said Supreme Court, which was held at the City of Detroit, for the Territory aforesaid, on Said day. And the said Defendant, then & there, on said sixteenth day of December eighteen hundred & twenty, at Detroit aforesaid, promised to serve & return said writ of capias ad respondendum accordingly. Yet the said Defendant, neglecting in the premises, never made any return of said writ, as he was commanded & required to do on said third monday of September, to which said writ was made returnable to our said Supreme Court, or his doings therein, when & where it was returnable as aforesaid: Whereby the Plaintiffs have lost the benefit thereof, and have thereby wholly lost said several sums of money due & owing from said Ralph & George Lockwood on their notes of hand before mentioned.
And also for that the Said Plaintiffs on the fifteenth day of December in the year of our Lord one thousand eight hundred & twenty purchased our writ of capias ad respondendum out of the Clerks office of our Supreme Court, in form by law prescribed, for the recovery of the Sum of one thousand & two dollars & fifty cents with interest due the Plaintiffs, from Ralph & George Lockwood, by their two notes of hand duly executed to the Plaintiffs, with the signature of Ralph Lockwood & Company, affixed thereto, the said Ralph & George being merchants in company trading under the firm & style of Ralph Lockwood & company, and dated at Black Rock in the State of New York, on the twenty eighth day of August in the year of our Lord one thousand eight hundred & nineteen, wherein & whereby they the said Ralph & George Lockwood, For value received promised the said Plaintiffs by the name & style of Sill Thompson & Company or order to pay them, the Sum of five hundred dollars, on or before the first day of February next ensuing, meaning then next after the day of the date of the note aforesaid, which time of payment had then long since passed And also for the recovery of one other note of hand, made as aforesaid, & bearing date the day & year aforesaid, at Black Rock in the State of New York, wherein the Said George & Ralph, in the name & style of Ralph Lockwood & Company For value received promised the Plaintiffs by the name & style of Sill Thompson & Company, to pay them or order five hundred & two dollars & fifty cents, on or before the first day of April next ensuing, meaning then next ensuing the date of said note, which time of payment had then long since passed, And the Plaintiffs declared accordingly, in their praecipe filed in the clerks office of said Supreme Court, and endorsed on Said writ *709of capias ad respondendum, setting forth the Sums due from said George & Ralph Lockwood, on the notes before mentioned, and the Plaintiffs damage by the Said George & Ralphs, neglecting to pay said sums to the Plaintiffs And the said writ of capias respondendum, sued out as aforesaid was directed to the Sheriff of the County of Wayne, under the seal of said Supreme Court in the words following, “Territory of Michigan Supreme Court. The United States of America, To the Sheriff of the County of Wayne, you are hereby commanded to take Ralph Lockwood & George Lockwood, trading under the firm of Ralph Lockwood & Co. if they be found in your county, & them safely keep, so that you have their bodies, before the Judges of the Supreme Court of the Territory of Michigan, at the City of Detroit, on the third monday of September one thousand eight hundred & twenty one, to answer, Augustus Porter B. Porter, Benjamin Barton, Sheldon Thompson, Jacob Townsend, Alen Bronson & Nathaniel Sill, trading under the firm of Sill, Thompson & Co — In a plea of trespass on the case To their damage fifteen hundred dollars, & that you have there then this writ. Witness Augustus B. Woodward, Presiding Judge of the Supreme Court of the Territory of Michigan at the City of Detroit, on Friday the fifteenth day of December, in the year one thousand eight hundred & twenty — And forty fifth year of the Independence of the United States of America. Melvin Dorr Clerk” And afterwards, towit, on the Sixteenth day of December in the year of our Lord one thousand eight hundred & twenty the said Plaintiffs delivered said writ of capias ad respondendum to one Robert Garrett, then a Deputy Sheriff, of said Defendant for the Said Defendant then was & ever since has continued Sheriff of the County aforesaid, to execute & return the Same as therrin commanded to return said writ on the third monday of September eighteen hundred & twenty one, to our said supreme Court, which was held at the City of Detroit, for said Territory on Said day, as by law he was required to do. Yet neither the said Defendant, nor said Robert Garrett Deputy Sheriff of said Defendant, as aforesaid, for whose doings the said Defendant is answerable, neglecting in the premises, never made any return of said writ as he was commanded & required to do, on said third monday of September to which said writ was made returnable as aforesaid, whereby the Plaintiffs have lost the benefits thereof, & have thereby wholly lost said several sums of money, due & owing from said Ralph & George Lockwood on their notes of hand before mentioned. And to the damage of the Plaintiffs two thousand dollars. And thereof they bring suit. Augustus Porter, Peter B: Porter, Benja Barton, Sheldon Thompson, Jacob Townsend, Alen Bronson & Nathaniel Sill, put in their place Hunt & Larned as their Attorneys to prosecute this Suit.